DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-18 are allowed. 

Reason for Allowance

3.	The following is a statement of reasons for the indication of allowable subject matter:
4.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “wherein the first movable focus lens and the second movable focus lens are configured to be movable along the path of the beam of light to adjust an illumination conjugate between the light source and the wafer and a collection conjugate between the wafer and the 2D imaging camera, and wherein the first movable focus lens and the second movable focus lens are configured to position an illumination focus at, above, or below a surface of the wafer”, along with all other limitations of claim 1. 
5.	As to Claim 9, the prior arts of record alone or in combination fails to teach or suggest the claimed “adjusting a first movable focus lens disposed in a path of the beam of light between the light source and the wafer and a second movable focus lens disposed between the wafer and the 2D imaging camera, wherein the adjusting includes independent changes to an illumination conjugate between the light source and the wafer and a collection conjugate between the wafer and the 2D imaging camera”, along with all other limitations of claim 9.
6.	Goldenshtein (US 2006/0114453 A1) teaches auto-focus system to provide a magnified image of the illumination aperture but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMIL AHMED/Primary Examiner, Art Unit 2886